DENY and Opinion Filed October 28, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01032-CV

 IN RE GET ME MEARS GROUP HOLDINGS, LLC, GMM2, LLC, GET
 ME MEARS, INC., JOHN W. CASTLE, COWEN AND COMPANY, LLC,
ROHIT MANOCHA, TRIARTISAN CAPITAL ADVISORS, LLC, ROSCOE
 F. WHITE III, AND GRANITE FAMILY IPROPERTIES, LLC, Relators

           Original Proceeding from the 160th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-22-02983

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                       Opinion by Justice Partida-Kipness
      In this original proceeding, relators seek mandamus relief from the denial of

a motion to enforce forum selection clauses. Entitlement to mandamus relief requires

relators to show that the trial court clearly abused its discretion and that they lack an

adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding).

      After reviewing relators’ petition and record, we conclude relators have not

shown they are entitled to mandamus relief. Accordingly, we deny the petition for
writ of mandamus. See TEX. R. APP. P. 52.8(a). We deny relators’ motion for stay as

moot.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE


221032F.P05




                                       –2–